Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-2004

Shardar v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2110




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Shardar v. Atty Gen USA" (2004). 2004 Decisions. Paper 388.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/388


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                             August 4, 2004


                                      Docket No. 03-2110

                          MOHAM MAD ARIF SHARDAR, Petitioner

                                               v.

      JOHN ASHCROFT, ATTORNEY GENERAL OF THE UNITED STATES, Respondent
                           (Agency No. A72-779-408)


Present: NYGAARD, MCKEE AND CHERTOFF, Circuit Judges

         Respondent’s Motion for Publication of the Court’s Order and Judgment




                                                               Carmen Hernandez, Case Manager
Response Due 8/16/04.                                          (267) 299-4952
                                          ORDER

The foregoing motion is GRANTED.




                                                           By the Court,


                                                           /s/Michael Chertoff, Circuit Judge
Dated: August 24, 2004
CMH/cc: SAT, MRT, LSW